Citation Nr: 1646791	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  15-01 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right ankle condition.

2.  Entitlement to service connection for a left ankle condition. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1991 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Although previously denied in the January 2014 rating decision, the RO subsequently granted, in a March 2015 rating decision, service connection for post-traumatic stress disorder; degenerative disc disease with spondylosis, foraminal stenosis and intervertebral disc syndrome; and right and left knee osteoarthritis; and also granted entitlement to individual unemployability.  As such awards constitute a full grant of the benefits sought on appeal and as the Veteran has not expressed any disagreement with the March 2015 rating decision, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The Board notes that the Veteran has had different representatives throughout the course of this appeal, including Disabled American Veterans and The American Legion.  However, in May 2014, the Veteran submitted a VA Form 21-22 designating Attorney Mark R. Lippmann as his representative.  The Board recognizes the change in representation.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.

The Board finds that the Veteran should be provided with an appropriate VA examination to assess the nature and etiology of his claimed right and left ankle conditions.  The medical evidence of record shows that the Veteran has been diagnosed with degenerative joint disease of the left and right ankles and that his left ankle may manifest a skeletal condition or feature which may be due to past trauma.  See July 21, 2011 Private Diagnostic Report (reflecting the presence of an os subfibulare which may be post-traumatic in origin); May 11, 2012 Private Treatment Record (reflecting a diagnosis of mild degenerative joint disease, bilateral ankles).  During a May 2015 Board hearing, the Veteran testified that he developed issues with his ankles in service from engaging in such activities as fast roping while carrying combat loads, doing spider drops of off buildings, and kicking in doors, all of which resulted in heavy trauma to his lower extremities.  Id. at page 2.  The Veteran further alleged that he participated in such activities for all of his six years of active duty service.  Id. at page 3.  As of yet, the Veteran has not been afforded a VA examination for his claimed right and left ankle conditions.  Accordingly, under these circumstances, the Board finds that examination to obtain appropriate medical opinion is needed to resolve the Veteran's claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Also, while on remand, due to the passage of time, VA treatment records from September 2013 to the present should also be obtained.  See 38 C.F.R. § 3.159 (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA treatment records from September 2013 to the present.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159 (e).

2.  After obtaining the above records, schedule the Veteran for an appropriate VA examination for his claimed right and left ankle conditions.  The examiner should answer the following questions:

(A) Identify all current disabilities of the right and left ankles.

(B) For each currently diagnosed right and/or left ankle disability, determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that such disability is related to his military service.  In offering such opinion, the examiner should consider and address the following: 
* The Veteran's statements at the May 2015 Board hearing that he developed issues with his ankles in service from such activities as fast roping while carrying combat loads, doing spider drops of off buildings, and kicking in doors, all of which resulted in heavy trauma to his lower extremities.
* A June 1995 abstract entitled, "Fast-roping injuries among Army Ranger:  a retrospective survey of elite airborne battalion."

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and post-service medical treatment.  All opinions expressed should be accompanied by supporting rationale.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

